Case 1:06-cr-00611-JSR Document 79 Filed 07/31/20 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

vy. O06-cr-611 (JSR)

PAUL LEOS TSENG,
ORDER

 

Defendant.

 

 

 

JED S. RAKOFF, U.S.D.Jd.

In 2007, defendant Paul Leos Tseng pleaded guilty to five
counts charging violations of 21 U.S.C. § 846 (conspiracy to
distribute cocaine, ecstasy, and ketamine); 18 U.S.C. $§

924(c) (1) (A) (1) and 2 (use of a firearm during a drug trafficking

offense); 18 U.S.C. § 371 (conspiracy to commit the unlicensed
sale of firearms); 18 U.S.C. § 922(a) (1) (A) (unlicensed sale of
firearms); and 18 U.S.c. § 371 (conspiracy to traffic in
counterfeit goods). On June 2, 2008, the Court sentenced the

defendant to the applicable mandatory-minimum term of fifteen
years’ imprisonment, to be followed by five years of supervised
release. ECF No. 58. Tseng has served nearly the entirety of his
term of imprisonment and is scheduled for release on May 10, 2021.
Tseng, who is currently housed at FCI Morgantown, now moves for
compassionate release pursuant to 18 U.S.C. §$ 3582. Specifically,

Tseng seeks immediate compassionate release followed by a term of

 

 

 

 

 

 

 
Case 1:06-cr-00611-JSR Document 79 Filed 07/31/20 Page 2 of 5

supervised release limiting him to home confinement until May 10,
2021, to be thereafter followed by the original term of an
additional five years of supervised release without home
confinement.

Prior to the enactment of the FIRST STEP Act of 2018, Pub. L.
No. 115-391, 132 Stat. 5194 (2018), only the Director of the Bureau
of Prison (“BOP”) could file a motion for compassionate release to
courts. The FIRST STEP Act amended this provision to permit an
inmate to file a motion for compassionate release following the
exhaustion of his or her administrative remedies with the Bureau
of Prisons (“BOP”) or 30 days after submitting a request to the
appropriate Warden. See 18 U.S.C. § 3582(c) (1) (A). Although the
parties dispute whether Tseng has exhausted his administrative
remedies, this exhaustion requirement is waivable where, as here,
release is sought based on the risk posed by COVID-19. See United
States v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988, *4 (S.D.N.Y.
Apr. 13, 2020). Accordingly, and even assuming Tseng has not
exhausted his administrative remedies, the Court proceeds to the
merits of Tseng’s motion.

Under § 3582(c) (1) (A), a court may reduce the petitioner’s
prison sentence if, after consideration of the 18 U.S.C. §
3553(a) factors, it finds that “extraordinary and compelling
reasons” warrant such a reduction. Both the Government and

defense agree that France has established “extraordinary and

 

 

PURO pes es WOE WET ae

 

 

 

 
Case 1:06-cr-00611-JSR Document 79 Filed 07/31/20 Page 3 of 5

compelling” reasons for his release because he suffers from Type
2 diabetes, a condition that places him at higher risk of severe
illness from COVID-19.! The Court thus turns to whether the
3553(a) factors support a granting Tseng’s motion. For the
following reasons, the Court finds that they do.

One of the 3553(a) factors is the history and
characteristics of the defendant. Here, Tseng’s Type 2 diabetes,
although diagnosed at the time of his initial sentencing, now
presents a much graver threat to his health in light of COVID-
19. In addition, Tseng seeks release in large part to provide
full time care his ailing father, whose own health infirmities
have significantly deteriorated in recent months, and to support
his mother, who is also in poor health. Tseng has prepared for
this task by working in the Health Services at FCI Danbury,
receiving training in urgent care, and demonstrating a degree of
rehabilitation through this undertaking. Given the medical
conditions of both Tseng and his parents, the potential
consequences of delay in returning home are grave.

Moreover, granting Tseng’s request relief would not be
contrary to the other 3553(a) factors, that is, the need for

Tseng’s sentence to reflect the seriousness of his offense,

 

1 See Centers for Disease Control and Prevention, Coronavirus
Disease 2019 (COVID-19): People with Certain Medical Conditions,
https: //www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.

3

 

 

 

 

 
Case 1:06-cr-00611-JSR Document 79 Filed 07/31/20 Page 4 of 5

afford deterrence, and avoid sentencing disparities because

Tseng has already served the vast majority -- all but 10 months

-- of his 15-year sentence. Furthermore, imposition of a term of

supervised release that imposes home confinement until Tseng’s
projected release date of May 10, 2021 will significantly limit
Tseng’s freedom even for the remaining 10 months of his

sentence. While the Government speculates that such a period of

home confinement may be less beneficial to Tseng than release to

a halfway house, the Court is unpersuaded and is moreover

concerned that a halfway house likely presents a greater risk of

COVID-19 infection than home confinement.

Accordingly, the Court exercises its discretion to reduce
Tseng’s sentence to time served and orders Tseng’s immediate
release on the following supervised release conditions: 1) that
Tseng abide by the standard supervised release conditions; 2)
that within 72 hours of release, Tseng contact the U.S.
Probation Office by phone for specific reporting instructions;
3) that Tseng reside at his parents’ residence and be confined
to the home -- except when attending medical appointments, job
training, or other activities expressly approved in advance by
the U.S. Probation Office -- until May 10, 2021; and 4) that
Tseng thereafter serve five years of supervised release on the
terms and conditions specified in the original Judgment.

SO ORDERED.

 

&
:
b

 
Case 1:06-cr-00611-JSR Document 79 Filed 07/31/20 Page 5 of 5

Dated: New York, NY Sy KUL
U/ a

July 31, 2020 JED S. RAKOFF, U.S.D.J.

 

 

 

 

 

eRe

 

 

 
